Case 8:20-cv-00816-CEH-AAS Document 14 Filed 06/23/20 Page 1 of 4 PageID 230



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CORONACIDE, LLC,

Plaintiff,                                           CASE NO: 8:20-cv-00816-CEH-AAS

v.

WELLNESS MATRIX GROUP, INC., and
GEORGE TODT,

        Defendants.
                                             /

 PLAINTIFF’S CONSENT MOTION FOR ENLARGEMENT OF TIME TO RESPOND
    TO DEFENDANT’S MOTION TO DISMISS FOR LACK OF IN PERSONAM
            JURISDICTION AND FOR FORUM NON CONVENIENS

        Pursuant to Rule 6 (b)(1)(A), Federal Rules of Civil Procedure, Plaintiff, CoronaCide, LLC

(“CoronaCide”), moves on the following grounds for a three-day enlargement of time in which to

serve its response in opposition to Defendant, Wellness Matrix Group, Inc. (“WM Group”)’s,

Motion to Dismiss for Lack of In Personam Jurisdiction and for Forum Non Conveniens [Dk #13]

(“Motion to Dismiss”), and states:

        1.     On April 8, 2020, CoronaCide filed the Verified Complaint. [Dkt. #1]

        2.     On May 1, 2020, WM Group was served with the Verified Complaint. [Dkt. #10]

        3.     On June 9, 2020, WM Group served its Motion to Dismiss. [Dkt. #13]

        4.     CoronaCide’s response to the Motion to Dismiss is due on June 23, 2020.

        5.     CoronaCide requests a three-day enlargement of time, through and including

Friday, June 26, 2020, in which to file and serve its response to the Motion to Dismiss.
Case 8:20-cv-00816-CEH-AAS Document 14 Filed 06/23/20 Page 2 of 4 PageID 231



         6.    Good cause exists to support this extension. The enlargement is necessary because

CoronaCide’s counsel was recently unwell, and because of CoronaCide’s counsel’s scheduling

conflicts and deadlines in other pending cases.

         7.    WM Group will not be prejudiced by the brief enlargement of time requested by

CoronaCide as a case management and scheduling order has not been entered in the action and

there are no deadlines presently pending.

         8.    Prior to filing the instant motion, counsel for CoronaCide called and emailed WM

Group’s counsel in accordance with Local Rule 3.01 (g)’s good faith conference requirement, and

counsel stated he had no objection to the extension. See Certificate of Good Faith Conference,

infra.

         WHEREFORE, CoronaCide respectfully requests that this Court grant the foregoing

Motion for Enlargement and enter an order enlarging the deadline for CoronaCide’s response to

the Motion to Dismiss through and including Friday, June 26, 2020, and grant such other and

further relief that this Court deems just and appropriate.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

         UNDERSIGNED COUNSEL HEREBY CERTIFIES that on June 22 and 23, 2020, she

conferred via email and telephone with counsel for the Defendant, Andrew Kanter, who stated he

had no objection to the extension.

                                              /s/ Kathleen M. Wade
                                              Kathleen M. Wade




                                                  2
Case 8:20-cv-00816-CEH-AAS Document 14 Filed 06/23/20 Page 3 of 4 PageID 232



                                 MEMORANDUM OF LAW

       Pursuant to Local Rule 3.01 (a), CoronaCide submits this, its supporting Memorandum of

Law.

       Rule 6 (b)(1)(A), Federal Rules of Civil Procedure authorizes the Court to extend the time

for CoronaCide’s response to the Motion to Dismiss as this request is made before the original

deadline for responding to the Motion to Dismiss and good cause supports the Motion. Good cause

exists because the deadline is not sought for purposes of delay. Rather, the extension is sought

because counsel was recently unwell, and because of scheduling conflicts and deadlines in other

pending cases. The extension will not prejudice WM Group as there are no pending case deadlines,

a case management and scheduling order has not yet been entered, and WM Group’s counsel

consented to the extension. For all of the foregoing reasons, the Court should grant the Motion.




                                                3
Case 8:20-cv-00816-CEH-AAS Document 14 Filed 06/23/20 Page 4 of 4 PageID 233



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 23, 2020, I filed a true and accurate copy of the

foregoing with the Clerk of the Court by using the CM/ECF system which will cause notice to be

served to counsel for the Defendant, Andrew S. Kanter, Esq., Law Office of Andrew S. Kanter,

PLLC, P.O. Box 173378, Tampa, Florida 33672, Email: akanter@akanterlaw.com.



                                                  /s/ Kathleen M. Wade
                                                  Richard E. Fee
                                                  Florida Bar No. 813680
                                                  Kathleen M. Wade
                                                  Florida Bar No. 127965
                                                  FEE & JEFFRIES, P.A.
                                                  1227 N. Franklin Street
                                                  Tampa, Florida 33602
                                                  (813) 229-8008
                                                  (813) 229-0046 (Facsimile)
                                                  rfee@feejeffries.com
                                                  kwade@feejeffries.com
                                                  bmayer@feejeffries.com

                                                  Counsel for Plaintiff,
                                                  CoronaCide, LLC




                                              4
